Citation Nr: 0900267	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974, and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

In July 2006 and October 2007, the Board remanded the case 
for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran's dyspnea is caused by a hyperventilation breathing 
pattern, and not a chronic pulmonary disability; and the mild 
obstruction of the airways is due to his obesity.  

2.  The preponderance of the evidence is against a finding 
that the veteran has a chronic pulmonary disability that is 
related to service.


CONCLUSION OF LAW

A chronic pulmonary disability, to include asthma and 
bronchitis, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated January 2001, October 2003, August 
2006, and October 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate his service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In 
February 2007, the RO advised the veteran as to how 
disability ratings and effective dates are established.

Service treatment records covering the veteran's period of 
active duty are unavailable (with the exception of a June 
1973 examination report), according to a formal finding 
issued in May 2003.  A military records specialist indicated 
that, after exhausting all avenues, the veteran's active duty 
service treatment records are unavailable, and as such, the 
Board finds that any further attempts to secure such records 
would be futile.  

Medical records covering the veteran's reserve service are of 
record, as well as VA and private medical evidence.  
Furthermore, the Board notes that the veteran has been 
medically evaluated in conjunction with his claim and was 
afforded a personal hearing.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any additional obtainable evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Background

Service treatment records are negative for complaints, 
treatment, and diagnoses referable to a pulmonary disability.

An August 1975 treatment note shows an impression of 
bronchitis.  A September 1975 treatment note shows an 
impression of intermittent asthma.  A November 1975 treatment 
note shows an impression of probable asthma. Subsequent 
pulmonary diagnoses include pneumonia and bronchospasms.

According to an August 1994 statement, a private physician, 
Dr. Chang, examined the veteran due to complaints of 
exertional dyspnea, and the impression was "Obesity.  Mild 
restircted and obstructed pulmonary function tests.  The 
restricted pattern is most likely due to his obesity."

According to a record dated in December 2002, a private 
physician, Dr. Herskowitz, after examining the veteran, 
provided the following impression  - "Probably mild, mild 
obstructive airway disease and possibly occupationally 
related, dyspnea related to weight and high blood pressure, 
as well."  In March 2005, the physician noted that the 
veteran's airway disease is probably partially occupationally 
related and aggravated.  

A September 2006 VA examiner diagnosed asthma, but was unable 
to relate such disability to the veteran's military service 
without resorting to speculation.  The examiner's opinion was 
partially based on some research conducted on occupational 
asthma, and the notion the first indication of the veteran's 
asthma was not noted within the first year post-service, or 
until 15 years following his discharge from active service.  

In response to the October 2007 remand, the examiner who 
conducted the September 2006 VA examination provided an 
addendum in June 2008.  He determined that there is no 
evidence of a confirmed diagnosis of asthma, and found no 
relationship between any current pulmonary problems and 
service.

IV.  Analysis

The veteran is seeking service connection for a pulmonary 
disability, which he attributes to exposure to hazardous 
chemicals, such as jet fuel and exhaust, during active 
service.  Service personnel records reflect that he was an 
aircraft maintenance specialist in service and he has 
testified that he had a similar job as a civilian from 1974 
to 1975.
While the record contains post-service diagnoses of pulmonary 
conditions, variously diagnosed, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the veteran currently has a chronic pulmonary 
disability.  In this regard, the VA examiner who examined the 
veteran in September 2006, and provided a subsequent addendum 
in June 2008, specifically stated that a firm diagnosis of 
asthma does not exist.  In arriving at such conclusion, the 
examiner reviewed the entire claims folder to include 
September 1975, November 1975, and December 1975 treatment 
notes which show impressions of intermittent asthma, probable 
bronchial asthma, and hyperventilation, respectively.  

The examiner observed that the clear implication from the 
December 1975 note is that a hyperventilation pattern of 
breathing accounted for the veteran's shortness of breath 
complaint, as opposed to a chronic pulmonary disability, 
namely, asthma.   

In further support of the finding that the veteran does not 
have a current pulmonary disability, the VA examiner noted 
that on August 2005 and August 2006 VA outpatient visits, the 
veteran denied the cardinal symptoms of asthma.  Moreover, 
with regard to the finding of mild airflow obstruction shown 
on a September 2006 pulmonary function test report, the 
examiner noted that the veteran's obesity is to explain.  The 
examiner also stated that the veteran's normal "TLC" and 
"DLCO" argues against a diagnosis or disability secondary 
to asthma, and the "ABG" finding of "respiratory 
alkalosis" is indicative of hyperventilation, as opposed to 
a chronic pulmonary disability.  

The Board finds the June 2008 VA addendum highly probative in 
that it was rendered following the examiner's thorough review 
of the claims folder.  The examiner took into account all 
prior pulmonary diagnoses and concluded that a confirmed, 
current pulmonary disability does not exist.  Accordingly, 
without a currently diagnosed disability, service connection 
is not warranted on that basis alone.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Further, even assuming for purposes of this analysis only, 
that there is a current diagnosis of asthma, the claim still 
fails as there is no nexus between any current pulmonary 
disability and service.  Significantly, the VA examiner 
opined that he is unable to relate any current pulmonary 
disability to service without resorting to speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).

In response to the opinions provided by Dr. Herskowitz, the 
VA examiner stated that the veteran's respiratory complaint, 
dyspnea, is possibly related to his obesity and his 
hypertension does not argue against his opinion.  While the 
treatment of hypertension may complicate the treatment of 
asthma, the examiner noted that the medical literature does 
not demonstrate that there is a causal relationship between 
hypertension and asthma.  The VA examiner stated that he 
"cannot fathom an association between dyspnea and 
hypertension."  

Regarding Dr. Chang's August 1994 statement to the effect 
that there is a mild obstructive defect of the airways, the 
VA examiner, as noted, indicated that the mild airflow 
obstruction is caused by the veteran's obesity.  

Significantly, the veteran has not submitted a medical 
opinion supporting his claim.

In analyzing the claim, the Board acknowledges that the 
veteran is competent to describe his pulmonary 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, the 
veteran is not competent to diagnose any medical disability 
or render an opinion as to the cause or etiology of any 
current disability (i.e. that any current pulmonary 
disability is related to service) because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the probative evidence demonstrates that the veteran 
does not have a confirmed diagnosis of a pulmonary disability 
related to service.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic pulmonary 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


